 



Exhibit 10.1

LOAN AGREEMENT

          This LOAN AGREEMENT (as amended, supplemented or modified from time to
time, this (“Agreement”) is dated as of June 4, 2003 and is between HORIZON
VESSELS, INC., a Delaware corporation, (collectively “Borrower”) and ELLIOTT
ASSOCIATES, L.P., a Delaware limited partnership (“Lender”).

          The parties hereto agree as follows:

ARTICLE I
GENERAL DEFINITIONS

Section 1.1     Definitions. The following terms, as used herein, have the
following meanings:

          “Affiliate” means (i) any Person that directly, or indirectly through
one or more intermediaries, controls the Borrower (a “Controlling Person”) or
(ii) any Person (other than the Borrower) which is controlled by or is under
common control with a Controlling Person. As used herein, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise.

          “Borrower” mean Horizon Vessels, Inc., a Delaware corporation and its
successors and assigns.

          “Business Day” means any day except a Saturday, Sunday or other day on
which federal offices or Texas banks are authorized by law to close.

          “Code” means the Internal Revenue Code of 1986, as amended.

          “Collateral” shall mean the properties, property interests and rights
covered by the Collateral Documents, as security for the Loan, including without
limitation, the Real Property and the Vessel.

          “Collateral Documents” mean the Deed of Trust, Preferred Ship
Mortgage, the Guaranty of Horizon Offshore, Inc., the Guaranty of Horizon
Offshore Contractors, Inc., the Guaranty of Horizon Marine Construction Ltd.,
the Guaranty of ECH Offshore S. de R.L de C.V., the Assignment of Insurance and
the Assignment of Charter delivered or to be delivered pursuant thereto,
substantially in the forms attached hereto as Exhibits “A,” “B,” “C”, “D”, “E”,
“F”, “G”, and “H”, respectively.

          “Deed of Trust” means the Deed of Trust, Security Agreement and
Assignment of Leases and Rents to be executed by Borrower on or before July 1,
2003, in favor of Gary Rachlin, Trustee, for the benefit of Lender, securing
payment of the Note and covering certain real property situated in Jefferson
County, Texas, which is more particularly described therein.

 



--------------------------------------------------------------------------------



 



          “Default” means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived, become an Event of Default.

          “Drawdown Date” means the dates of funding of the Loan pursuant to
Section 2.1.

          “Effective Date” means the date on which this Agreement becomes
effective and has been executed by all parties pursuant to Section 8.8 hereto.

          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

          “GAAP” means generally accepted accounting principles as in effect
from time to time in the United States.

          “Government Requirement” mean any law, statute, ordinance, order,
rule, regulation, judgment, decree, certificate, license, authorization or other
requirement of any (domestic or foreign) federal, state, county, municipal or
other government, agency, department, commission, board, court, authority or
official.

          “Guarantors” shall mean Horizon Offshore, Inc., Horizon Offshore
Contractors, Inc., Horizon Marine Construction Ltd., and ECH Offshore S. R.L. de
C.V., and “Guarantor” shall mean any one of them.

          “Lender” means Elliott Associates, L.P. and its successors and
assigns.

          “Loan” means a loan made by the Lender to the Borrower pursuant to
this Agreement.

          “Note” or “Term Note” means the Term Note as such term is defined in
Article II and substantially in the form attached hereto as Exhibit “J”.

          “Person” means an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

          “Plan(s)” shall mean any employee pension benefit plan within the
meaning of Section (S)(2) of ERISA sponsored and maintained by Borrower,
including any such plan to which Borrower is required to institute on behalf of
its employees.

          “Preferred Ship Mortgage” means a document in a form to be properly
recorded with the United States Coast Guard, National Vessel Documentation
Center, with respect to the PECOS HORIZON, which when recorded shall provide the
Lender with a second lien against the Vessel and substantially in the form
attached hereto as Exhibit “B”.

-2-



--------------------------------------------------------------------------------



 



          “Real Property” shall mean the real property covered by the Deed of
Trust.

          “Term” means the time period commencing on the Drawdown Date.

          “Vessel” means the United States flag vessel PECOS HORIZON (O.N.
528068).

          Section 1.2      Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent (except for changes
concurred in by the Borrowers’ independent public accountants) with the most
recent audited financial statements of the Borrower delivered to the Lender.

ARTICLE II
THE LOAN

          Section 2.1     Commitment to Make Loan. Term Commitment. The Lender
agrees, on the terms and conditions set forth in this Agreement, to make a
Fifteen Million and 00/100 Dollars ($15,000,000.00) loan (“Term Loan”) to the
Borrower in two advances - the first in the amount of $10,000,000 which will be
secured by the Preferred Ship Mortgage, the Assignment of Charter, the
Assignment of Insurance, and the Guarantys and the second in the amount of
$5,000,000 which will be secured by the Deed of Trust (which Deed of Trust shall
be executed and delivered no later than July 1, 2003). This Commitment is not
revolving in nature, and the Term Loan may not be reborrowed once the Borrower
has repaid the Term Loan in whole or in part.

          Section 2.2     Note. The Loan shall be evidenced by, and repayable
with interest in accordance with, a single note substantially in the form of
Exhibit “I” hereto and appropriately completed (together with any and all
renewals, modifications or extensions thereof or substitution therefore, the
“Term Note”).

          Section 2.3      Interest Rates. The Term Note shall bear interest at
the fixed rate of twelve percent (12%) per annum (the “Interest Rate”). Any
overdue principal of and, to the extent permitted by law, overdue interest on
the Term Note shall bear interest, payable on demand, for each day until paid at
a rate per annum (the “Default Rate”) equal to the lesser of (a) three percent
(3%) above the Interest Rate or (b) the maximum rate permitted by applicable
law.

          Section 2.4      Payment. The Borrower shall repay $10,000,000
principal amount of the Term Loan on July 15, 2003 and shall repay the balance
of the Term Loan on or before October 1, 2003, and shall pay interest monthly on
the unpaid balance thereof on the monthly anniversary of the first Drawdown
Date.

          Section 2.5     General Provisions as to Payments. The Borrower shall
make each payment of principal of, and interest on, the Loans, not later than
10:00 a.m. (Central Time) on the date when due, in Federal or other funds
immediately available. Whenever any payment of principal of, or

-3-



--------------------------------------------------------------------------------



 



interest on, the Loan shall be due on a day which is not a Business Day, the
date for payment thereof shall be extended to the next succeeding Business Day.

          Section 2.6     Computation of Interest. Interest shall be computed on
the basis of a year of 360 days for the actual number of days elapsed.

          Section 2.7      Commitment Fee. Borrower shall pay a commitment fee
of 3% of the amount of the Term Loan on the first Drawdown Date.

          Section 2.8      Prepayment. In the event the Vanauatu flag vessel SEA
HORIZON, owned by Horizon Vessels International, LLC, is refinanced, Borrower
shall make a mandatory prepayment of the Term Note in the amount of $10,000,000.
The Borrower shall have the privilege to prepay the Term Note in whole or in
part, without penalty, provided, however, that Borrower shall be required to
prepay the Term Note, without penalty, if, as a result of a marine casualty, the
Vessel becomes a total loss or a constructive or arranged total loss.

ARTICLE III
CONDITIONS TO LOANS

          Section 3.1     Requirements of Closing. The Lender shall have no
obligation to advance funds until:

               (i)     receipt by the Lender of the Note, duly executed by the
Borrower, and each of the Collateral Documents required by Section 2.1, duly
executed by the Borrower and Guarantors, as the case may be;

               (ii)     all legal matters incident to this Agreement, the Note,
the Collateral Documents and the transactions contemplated hereby and thereby
shall be reasonably satisfactory to counsel for the Lender;

               (iii)     receipt by the Lender of:

                                        (A) a copy of Borrower’s certificate of
organization certified by the Secretary of State of the State of Delaware and
dated with a recent date.

                                        (B) a certificate of the Secretary or an
Assistant Secretary of the Borrower dated the date of such Loan and certifying,
as applicable, (1) that the certificate of organization of Borrower has not been
amended since the date of the last amendment thereto indicated on the
certificate furnished pursuant to clause (A) above, (2) as to the absence of
dissolution or liquidation proceedings by or against the Borrower, (3) that
attached thereto is a true and correct copy of the resolutions adopted by the
Board of directors of the Borrower authorizing the execution, delivery and
performance of this Agreement, the Note and the Collateral Documents and that
said resolutions have not been amended and are in full force and effect on the
date of such certificate, (4) as to the incumbency and specimen signatures of
each officer of the Borrower

-4-



--------------------------------------------------------------------------------



 



executing this Agreement, the Note and any other Collateral Documents to which
it is a party, or any other document delivered in connection herewith or
therewith; and (5) each Borrower is qualified to do business in each
jurisdiction where the failure to so qualify would have a material adverse
affect on its financial condition;

               (iv)     receipt by the Lender of the Preferred Ship Mortgage and
each document reasonably requested by Lender to be filed, registered or recorded
in order to create in favor of Lender a perfected Preferred Ship Mortgage on the
Vessel;

               (v)     receipt by Lender of evidence that the Vessel has been
classed Al, Maltese Cross, and has a valid Loadline Certificate issued by the
American Bureau of Shipping, and received a Certificate of Inspection from the
United States Coast Guard;

               (vi)     receipt by Lender, with respect to the Real Property of
a survey, mortgagee policy of title insurance, soils report, environmental
assessment, wetlands assessment, estoppel certificate from the holder of the
first liens affecting the Real Property and such other assurances and
documentation requested by Lender, all in form and substance satisfactory to
Lender;

               (vii)     Lender determining that no material adverse change has
occurred to the Borrower’s or any Guarantor’s business operation or financial
condition or prospects or Borrower’s ability to operate the Vessel since the
date of the Lender’s Commitment or to any other facts, circumstances or
conditions upon which the Lender has relied or utilized in making its decision
to make the Loan.

               (viii)     receipt by Lender of the Drawdown Notice substantially
in the form attached hereto as Exhibit “I” and made a part hereof by reference
at least three Business Days before the anticipated Drawdown Date;

               (ix)     an opinion of counsel to the Borrower (as to due
formation; authorization; execution and validity of the Collateral Documents;
enforceability of all Collateral Documents, including all of the Guarantees;
perfection of second priority ship mortgage and other security interests; no
consents being required or, if required, having been obtained; no material
litigation; no conflict with existing obligations; and perfected assignments of
charter and insurance), all in form and substance satisfactory to the Lender;

               (x)     a certificate of insurance, evidencing that the Borrower
has procured the insurance required by this Agreement and the Collateral
Documents.

               (xi)     receipt by Lender of satisfactory lien searches on the
Collateral;

               (xii)     receipt by Lender of Borrower’s most recent financial
statements;

               (xiii)     the absence of a Default or an Event of Default.

-5-



--------------------------------------------------------------------------------



 



All documents and opinions referred to in this Article shall be in form and
substance satisfactory to the Lender and its counsel.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

          The Borrower represents and warrants that:

          Section 4.1     Corporate Existence and Power. Borrower is a
corporation duly organized and validly existing under the laws of the State of
Delaware, and has all corporate powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted and to operate the PECOS HORIZON. Borrower is duly qualified as a
corporation and in good standing in each jurisdiction where the qualification or
licensing is required by the nature of its business or the character and
location of its property or business and in which the failure to so qualify or
be licensed, as the case may be, in the aggregate, could have a material adverse
effect on the business, financial position, results or operations, or properties
of Borrower.

          Section 4.2     Corporate and Governmental Authorization;
Contravention The execution, delivery and performance by the Borrower of this
Agreement, the Note and the Collateral Documents to which it is a party have
been duly authorized by all corporate action, require no action by or in respect
of, or filing with, any governmental body, agency or official (other than the
Preferred Ship Mortgage) and do not contravene, or constitute (with or without
the giving of notice or lapse of time or both) a default under, any provision of
applicable law or of the certificate of incorporation of the Borrower or of any
agreement, judgment, injunction order, decree or other instrument binding upon
or affecting the Borrower or result in the creation or imposition of any lien
(other than the lien created by the Collateral Documents) on any of its assets.

          Section 4.3     Binding Effect. This Agreement constitutes a valid and
binding agreement of the Borrower and the Note, when executed and delivered in
accordance with this Agreement, will constitute valid and binding obligations of
the Borrower, in each case enforceable against the Borrower in accordance with
its terms, except as (i) the enforceability hereof and thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditor’s rights generally and
(ii) rights of acceleration and the availability of equitable remedies may be
limited by equitable principles of general applicability.

          Section 4.4      Financial Information.

          (a)        The consolidating balance sheet of the Borrower for the
fiscal year then ended, copies of which have been made available to the Lender,
fairly present, in conformity with GAAP, the financial position of the Borrower
as of such date and its results of operations and cash flows for such fiscal
year. As of the date of such financial statements, the Borrower did not have any
material contingent obligation, contingent liability or liability for taxes,
long-term lease or unusual forward or long-term commitment, which is not
reflected in any of such financial statements or notes thereto.

-6-



--------------------------------------------------------------------------------



 



          (b)        Since the date of the latest balance sheet there has been
no material adverse change in the business, financial position, results of
operations or prospects of the Borrower.

          Section 4.5     Litigation. There is no action, suit or proceeding
pending against, or to the knowledge of the Borrower threatened against or
affecting, the Borrower before any court, governmental body, agency or official
in which there is a reasonable possibility of an adverse decision which could
materially adversely affect the business, financial position or results of
operations of the Borrower or which in any manner draws into question the
validity of this Agreement, the Note, or any Collateral Document and there is no
basis known to the Borrower for any such action, suit or proceeding.

          Section 4.6     Marketable Title. The Borrower has good and marketable
title to the Collateral on the Drawdown Date.

          Section 4.7     Filings. All actions by or in respect of, and all
filings with, any governmental body, agency or official required in connection
with the execution, delivery and performance of this Agreement, the Note and the
Collateral Documents, or necessary for the validity or enforceability thereof or
for the protection or perfection of the rights and interests of the Lender
thereunder, will, prior to the date of delivery thereof, have been duly taken or
made, as the case may be, and will at all times thereafter remain in full force
and effect.

          Section 4.8     Regulation U. The proceeds of the Loans will be used
by the Borrower for general corporate purposes. None of the loan proceeds will
be used, directly or indirectly, for the purpose of purchasing or carrying any
margin stock or for the purpose of reducing or retiring any indebtedness which
was originally incurred to purchase or carry margin stock or for any other
purpose which might constitute the Loans a “purpose Loan” within the meaning of
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System.

          Section 4.9      Taxes. United States Federal income tax returns of
the Borrower have been prepared and filed through the fiscal year ended 2001 by
Borrowers’ accountants. The Borrower has filed or obtained extensions of time
within which to file all United Stated Federal income tax returns and all other
material tax returns which are required to be filed by it, including, but not
limited to, all payroll taxes and state property and income taxes, and have paid
all taxes due pursuant to such returns or pursuant to any assessment received by
the Borrower. The charges, accruals and reserves on the books of the Borrower in
respect of taxes or other governmental charges are, in the opinion of the
Borrower, adequate.

          Section 4.10      Environmental Compliance.

          (a)        The Borrower (including, for purposes of this
Section 4.10(a), any former or current Affiliate of the Borrower) will comply
with all applicable laws, rules, regulations and orders of all governmental
authorities, agencies and officials relating to environmental matters and the
release, handling and disposal of hazardous, toxic and polluting substances.

-7-



--------------------------------------------------------------------------------



 



          (b)        The Borrower has obtained and is in material compliance
with all required governmental permits, certificates, licenses, approvals and
other authorizations, and have filed all notifications relating to air
emissions, effluent discharges and solid and hazardous waste storage, treatment
and disposal required in connection with its ownership or use of the Vessel.

          (c)        Any toxic or hazardous substances handled by the Vessel
will be transported in compliance with the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendment
and the Reauthorization Act of 1986 (“CERCLA”), the Federal Clean Water Act or
the Clean Air Act or any other applicable environmental law, regulation or
ordinance which applies to the operation of the Vessel.

          Section 4.11     Disclosure. None of this Agreement, the Collateral
Documents, any schedule or exhibit thereto or document, certificate, report,
statement or other information furnished to the Lender in connection herewith or
therewith or with the consummation of the transactions contemplated hereby or
thereby contains any material misstatement of fact or omits to state a material
fact necessary to make the statements contained herein or therein not
misleading.

          Section 4.12      ERISA. The Borrower and its Plans are in compliance
in all material respects with the applicable provisions of ERISA, and no
Reportable Event, as such term is defined in Title IV of ERISA, has occurred
with respect to any Plan of the Borrower.

          Section 4.13      Defaults. Borrower is not in default (in any respect
which materially and adversely affects its business, properties, operations or
condition, financial or otherwise) under any indenture, mortgage, deed of trust,
agreement or other instrument to which it is a party or by which it is bound,
except as otherwise disclosed to Lender in writing.

          Section 4.14     Compliance with the Law. Borrower is not in violation
of any Governmental Requirement to which such Borrower or any of its property is
subject, or (ii) has failed to obtain any license, permit, franchise or other
authorization required by any Governmental Authority or otherwise necessary to
the ownership of any of its property or the conduct of its business; in each
case, which violation or failure could reasonably be anticipated to materially
and adversely affect the business, profits, property or condition (financial or
otherwise) of such Borrower.

ARTICLE V
AFFIRMATIVE COVENANTS

          The Borrower agrees that so long as the Lender is committed to make
the Loan hereunder or any amount payable hereunder or under the Note or any
Collateral Document remains unpaid:

          Section 5.1      Information.

          (a)        Borrower shall furnish, or cause to be furnished, to Lender
(i) as soon as possible and in no event more than one hundred twenty (120) days
after the end of each fiscal year of Borrower’s

-8-



--------------------------------------------------------------------------------



 



consolidating financial statements, prepared in accordance with GAAP and
certified by the Borrower’s accountants as of the end of such period, including
a balance sheet and related statements of income, and, if applicable, member’s
equity and cash flows; (ii) as soon as possible and in no event more than sixty
(60) days after the close of each fiscal quarter of Borrower, similar financial
statements to those referred to in (i) above, unaudited, but certified by
Borrower’s chief financial officer; and (iii) such other financial or other
information as Lender may from time to time reasonably request. Such financial
statements shall be prepared in accordance with generally accepted accounting
principles applied on a consistent basis.

          (b)        Each of the Guarantors shall furnish, or cause to be
furnished, to Lender (i) as soon as possible and in no event more than one
hundred twenty (120) days after the end of each fiscal year of such Guarantor
the applicable financial statements, prepared in accordance with GAAP and
certified by the Guarantor’s accountants as of the end of such period, including
a balance sheet and related statements of income; (ii) as soon as possible and
in no event more than sixty (60) days after the close of each fiscal quarter of
such Guarantor, similar financial statements to those referred to in (i) above,
unaudited, but certified by each Guarantor’s chief financial officer, and
(iii) such other financial or other information as Lender may from time to time
reasonably request. Such financial statements shall be prepared in accordance
with generally accepted accounting principles applied on a consistent basis.

          (c)        Concurrently with the furnishing of the annual and
quarterly financial statements pursuant to subsection 5.1 (a) hereof, Borrower
will furnish to Lender a certificate signed by the chief financial officer of
such Borrower stating that no Default exists, or if a Default exists then the
nature, period of existence and status thereof.

          Section 5.2     Payment of Obligations. The Borrower will pay and
discharge, as the same shall become due and payable, (i) all its obligations and
liabilities, including all claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other like persons which, in any such
case, if unpaid, might by law give rise to a maritime or other lien on the
Collateral, and (ii) all lawful taxes, assessments and charges or levies made
upon it or its property or assets, by any governmental body, agency or official
except where any of the items in clause (i) or (ii) of this Section 5.2 may be
diligently contested in good faith by appropriate proceedings, and the Borrower
shall have set aside on its books, if required under GAAP, reserves for the
liabilities related to such items.

          Section 5.3     Corporate Existence. Borrower shall at all times
maintain its corporate existence and shall not, without Lender’s prior written
consent, dissolve or otherwise dispose of all or substantially all of its
assets, in one transaction or a series of transactions, or consolidate with or
merge into another corporation.

          Section 5.4      Compliance with Law. The Borrower shall comply with
and satisfy all applicable Governmental Requirements. The Borrower will also
obtain and maintain in force all necessary permits, licenses, and approvals
necessary for the operation of the Vessel, including but

-9-



--------------------------------------------------------------------------------



 



not limited to, those required by the American Bureau of Shipping (“ABS”) and/or
the United States Coast Guard.

          Section 5.5      Payment of Taxes. Borrower will pay and discharge
promptly when due all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or upon its Vessel as well as all claims of
any kind (including claims for labor, materials, supplies and rent) which, if
unpaid, might become a lien upon the Vessel; provided, however, the Borrower
shall not be required to pay any such tax, assessment, charge, levy or claim if
the amount, applicability, or validity thereof shall currently be contested in
good faith by appropriate proceedings diligently conducted and shall have set up
reserves for the liabilities for any such taxes in accordance with generally
accepted accounting principles; provided further, that any such contest shall
prevent the sale of the Vessel under special execution or other for the payment
of any such tax, assessment, charge, levy or claim, or other forfeiture or loss
of title to the Vessel.

          Section 5.6     Insurance. References in this Section 5.6 to the term
“Vessel” shall also include not only the Vessel, as herein defined, but also all
of the Collateral. Without limiting the generality of the foregoing:

                                   (a)        So long as any of the obligations
of the Term Loan remain outstanding, Borrower, at its expense and at no expense
to the Lender, shall keep the Vessel insured or cause the vessel to be insured
(i) against risks of fire, explosion and marine perils (including without
limitation a collision or Four-Fourths Running Down Clause), and against all
other liabilities and risks insured under the most recent form of policy known
as “Institute Time Clauses - Hulls,” or equivalent, including but not limited to
strikes, riots, and civil commotion coverage, (ii) risks covered by protection
and indemnity insurance (including, without limitation, coverage against third
party claims for pollution liability including statutory and governmental
clean-up liabilities), (iii) excess protection and indemnity, and (iv) if the
vessel is to engage in a foreign voyage, war risks hull and P&I, including
confiscation, nationalization and expropriation. The Borrower will keep the
Vessel insured, in lawful money of the United States and in markets acceptable
to the Lender, for not less than in the case of the insurance referred to in
clause (i) and (ii) above, the full insurable value of the Vessel; provided,
however, that any protection and indemnity insurance shall be in an amount not
less than the amount of insurance against total loss.

                                   (b)        The policy or policies of
insurance shall be issued by first class underwriters or mutual associations and
shall contain terms customarily imposed on vessels engaged in the same or
similar type of trade. The Borrower also shall obtain Mortgagee’s Interest or
Breach of Warranty insurance with respect to the hull and machinery insurance
furnished by Borrower or any charterer with the Lender as the beneficiary. The
Borrower shall furnish to the Lender, annually, not later than ninety (90) days
after the end of Borrower’s fiscal year, a detailed certificate or opinion
signed by a firm of marine insurance brokers approved by the Lender that the
insurance coverages in place and the amounts thereof are prudent and reasonably
take into account existing industry practices, and the risks associated with the
trade of the Vessel and comply with Borrower’s obligations under this
Section 5.6. Cover notes and/or certificates for all insurance coverages
provided for herein shall be furnished to the Lender upon execution of this Loan
Agreement and

-10-



--------------------------------------------------------------------------------



 



thereafter delivered to Lender whenever requested and in any event at the time
such insurance coverages are renewed, extended or a new insurance policy
substituted therefor. All policies required hereunder shall contain provisions
that the same may not be canceled or materially modified until thirty (30) days
following delivery to Lender of written notice of intent to cancel or materially
modify the policy. Borrower undertakes to use its best efforts to have deleted
any language contained in the printed policy or insurance certificate which
relieves the insurance carrier from responsibility to the Lender in the event
such carrier fails to provide such notice.

                                   (c)        All insurance and the policies
evidencing the same shall by their terms be taken out in the joint names of
Borrower and Lender, and shall by their terms be payable to them as their
respective interests may appear. The interest of Lender is hereby declared to be
the outstanding amount of the obligations of the Term Loan, whether contingent
or absolute, due or to become due, and in event of a total loss of the Vessel,
actual or constructive, or a compromised constructive loss or requisition, the
Lender shall be paid the entire amount of insurance covering the Vessel up to
the entire outstanding amount of the obligations of the Term Loan. If such a
total loss shall occur, Borrower and Lender shall join in a payment order
directing the interested underwriter to pay the proceeds of the insurance
applicable to such total loss in the manner herein provided in Section 4.11 of
the Preferred Ship Mortgage. The Borrower shall not declare or agree with the
underwriters that the Vessel is a constructive or compromised, agreed or
arranged total loss without the prior written consent of the Lender. The
proceeds of all other insurance shall be paid to the Lender and the Borrower
jointly (except in the case of worker’s compensation, P&I, or comparable
insurance payments payable, due to the nature thereof, to third parties), and
provided that the Borrower is not in default under this Loan Agreement, the
Lender shall either make available to the Borrower by an appropriate payment
order directed to the interested underwriter the proceeds of all insurance to
pay any outstanding bill for supplying or repairing the Vessel (to the extent
the proceeds are so relevant) and/or outstanding third-party claim, provided
that the Borrower pays the amount of the deductible; or reimburse the Borrower,
in whole or in part, for any expenditures it may have made for repairing the
Vessel (to the extent the proceeds are so relevant) and/or obtaining waivers of
Liens or appropriate releases for the third-party claims. Should the Borrower
not effect repairs to the Vessel or pay third-party claims, or in either event
furnish and/or pay the deductible, or if the Borrower is in default hereunder,
then the Lender shall be entitled to receive the proceeds of any insurance
applicable to such loss and upon payment shall credit the net proceeds of any
insurance as provided in Section 4.11 of the Preferred Ship Mortgage; provided,
however, that Lender’s rights to any insurance proceeds shall be subject to the
Intercreditor Agreement between Lender and General Electric Capital Corporation
dated June 2, 2003.

                                   (d)        All policies for insurance shall
provide that (i) there shall be no recourse against the Lender for the payment
of premiums or commissions and (ii) if such policies provide for the payment of
club calls, assessments or advances, there shall be no recourse against the
Lender for the payment thereof.

                                   (e)        With respect to insurance placed
by the Borrower, Borrower agrees to renew all insurance policies or cause or
procure the same to be renewed before the relevant policies or contracts expire
and to procure that the insurers or a firm of independent marine insurance

-11-



--------------------------------------------------------------------------------



 



brokers shall promptly confirm in writing to the Lender as and when each such
renewal is effected. The Borrower further agrees with respect to such insurance
placed by it to cause such insurers or independent marine insurance brokers to
agree (x) to advise the Lender promptly of any failure to renew or other event
which could cause a lapse in coverage and of any default in payment of any
premium and of any other act or omission on the part of the Borrower of which
they have knowledge and which might, in their opinion, invalidate or render
unenforceable, or cause the lapse of, or prevent the renewal or extension of, in
whole or in part, the insurance on the Vessel and (y) to mark their records and
advise the Lender at least thirty (30) days prior to the expiration date of any
of the insurance policies, that such insurance policies have been renewed or
replaced with new insurance which complies with the provisions hereof.

                                   (f)        The Borrower warrants that it will
maintain all such insurance unimpaired by any act, breach of warranty or
otherwise, and that it will not be guilty of or permit any act of omission or
commission which will in any way invalidate, void or suspend any insurance
herein provided to be maintained. The Borrower shall pay for any loss of or
damage to the Vessel by any cause whatsoever and any third-party claims
whatsoever which would constitute a Lien against the Vessel not covered by
insurance or for which no reimbursement or incomplete reimbursement is secured
from the insurance.

          Section 5.7     ERISA. The Borrower and its Plans are in compliance in
all material respects with the applicable provisions of ERISA, and no Reportable
Event, as such term is defined in Title IV of ERISA, has occurred with respect
to any Plan of the Borrower.

          Section 5.8     Notice of Certain Events. (a) Borrower will promptly
notify Lender if Borrower learns of the occurrence of any event which
constitutes a Default, together with a detailed statement by Borrower as to the
nature of the Default and the steps being taken to cure the effect of such
Default.

               (b)        Borrower will promptly notify Lender of any change in
location of Borrower’s principal place of business or the office of Borrower
where records concerning accounts and contract rights are kept, or any change in
the federal taxpayer identification number of Borrower.

               (c)        Borrower will promptly notify Lender of any defaults
or alleged defaults of any party with respect to any charter agreement of the
Vessel and shall cooperate in all respects with all actions, if any, of Lender
to cure such defaults.

               (d)        Borrower will promptly notify Lender of any and all
Liens Filed or otherwise asserted, and attachments made, against its Vessel,
together with copies of all related instruments and any other materials that
Lender shall require.

               (e)        Borrower will promptly notify Lender of any material
casualty to or accident involving the Collateral, whether or not such casualty
or loss is covered by insurance.

-12-



--------------------------------------------------------------------------------



 



               (f)        Borrower will promptly notify Lender of the arising of
any litigation, governmental investigation, or dispute threatened against or
affecting (i) Borrower, which, if adversely determined, would have a material
adverse effect upon the financial condition or business of Borrower or (ii) its
Vessel, including without limitation any arrest, seizure, sequestration, or
other similar process or other enforcement action or attempted arrest or similar
action.

               (g)        Borrower will provide Lender with prior notice in each
instance before its Vessel is to be located or operated other than in the Gulf
of Mexico or the Caribbean (including coastal and adjoining inland waters),
describing the planned voyage.

          Section 5.9      Further Assurance. Borrower will, at its expense,
promptly (and in no event later than 30 days after written notice from Lender is
received) execute and deliver, or cause to be executed and delivered, to Lender
upon reasonable request all such other and further documents, agreements and
instruments (including without limitation further security agreements, financing
statements, continuation statements, and assignments of accounts and contract
rights) in compliance with or accomplishment of the covenants and agreements of
Borrower and Guarantor in the loan documents or to further evidence and more
fully describe the Collateral, including any renewals, additions, substitutions,
replacements or accessions to the Collateral, or to correct any omissions in the
Collateral Documents, or more fully state the security obligations set out
herein or in any of the Collateral Documents, or to perfect, protect or preserve
any Liens created pursuant to any of the Collateral Documents, or to make any
recordings, to file any notices, or obtain any consents as may be necessary or
appropriate in connection with the transactions contemplated by this Agreement.

          Section 5.10      Cross Collateralization. If Lender lends any new
funds in addition to the advances contemplated by this Agreement to Borrower,
Borrower shall amend the Collateral Documents such that any new loan will be
secured by the Collateral Documents.

          Section 5.11      Recordation Opinion of Counsel. Within twenty-one
(21) days after the Drawdown Date, Borrower will deliver to Lender an opinion of
counsel to Borrower as to the due recordation and validity of the preferred ship
mortgage and other security interests in form and substance satisfactory to
Lender.

ARTICLE VI
NEGATIVE COVENANTS

          Section 6.1      Liens. Borrower lawfully owns and is lawfully
possessed of the Collateral free and clear of all liens, mortgages, taxes and
encumbrances except for (i) liens accrued in the ordinary course of business
which are not yet past due and payable; (ii) liens under the Collateral
Documents; (iii) such other liens, mortgages, taxes and encumbrances, if any, as
have been consented to in writing by the Lender including the First Preferred
Ship Mortgage in favor of GECC dated June 29, 2001 and the mortgage on the real
property in favor of SouthTrust Bank dated June 2, 2003; (iv) liens for loss,
damage, or expense which are covered by insurance; and (v) liens for which a
bond or other security has been posted by or on behalf of the Borrower, and
except where any of the items listed in clauses (i) and (iii) of this section
maybe diligently contested in good faith

-13-



--------------------------------------------------------------------------------



 



by appropriate proceedings, and the Borrower shall have set aside on its books,
if required, by GAAP, appropriate reserves for the liabilities related to any
such liens (with such liens described in subsections (i) to (v) sometimes
hereinafter referred to as “Permitted Liens”); and the Borrower does hereby
warrant and will defend the title and possession thereto and to every part
thereof for the benefit of Lender against the claims and demands of all Persons
whomsoever.

          Section 6.2     Acquisitions, Merger, Sales. Borrower shall not,
without written consent of Lender, merge and/or acquire any other company
whatsoever, and shall not permit any changes whatsoever in the ownership or
control of Borrower, whether direct or indirect, and Borrower shall not permit
or make any change in the management structure of Borrower. Borrower will not
sell, transfer, exchange, mortgage, lien (except for Permitted Liens),
apothecate, encumber or otherwise dispose of the Vessel without the prior
written consent of the Lender, and any such written consent shall not be
construed to be a waiver of this provisions in respect of any subsequent
proposed sale, transfer, exchange, mortgage, lien, hypothecation, encumbrance or
any other disposition.

          Section 6.3      Affiliate Transaction. Borrower will not authorize,
permit or suffer to occur any transactions, contracts or other agreements by
Borrower with any Affiliate of Borrower or Guarantor other than in the ordinary
course of business and on terms that are no less favorable to Borrower than
those that could have been obtained in a comparable transaction on an
arm’s-length basis.

          Section 6.4     Other Indebtedness. Borrower shall not incur any loan
or indebtedness of any kind whatsoever, except for the Term Loan, loans from CIT
Group/Equipment Financing, Inc. and Southwest Bank of Texas, N.A., ordinary
course of business leases and accounts payable.

ARTICLE VII
DEFAULTS

          Section 7.1      Events of Default. If one or more of the following
events (“Events of Default”) shall have occurred and be continuing:



       (i)        the Borrower or any Guarantor shall fail to pay when due any
principal of or interest on the Note, or any fee or any other amount payable
hereunder or under any Collateral Documents, and such failure continues for a
period of 3 days after notice thereof has been given to Borrower (other than
with respect to the final payment due in accordance with Section 2.4);    
     (ii)        Borrower or any Guarantor shall fail to observe or perform any
covenant or agreement contained in this Agreement or any Collateral Document
(other than any covenant or agreement covered by subpart (i) of this
Section 7.1) and such failure remains and which unremedied for fifteen (15) days
after written notice thereof has been given to Borrower.    
     (iii)        an Event of Default as defined in the Preferred Ship Mortgage

-14-



--------------------------------------------------------------------------------



 



          or the Deed of Trust shall occur;



       (iv)        any representation, warranty, certification or statement made
by the Borrower or any Guarantor in this Agreement or any Collateral Documents
to which it is a party or by the Borrower in any certificate, financial
statement or other document delivered pursuant hereto or thereto shall prove to
have been incorrect in any material respect when made and shall not have been
remedied;          (v)        any Guarantor shall fail to observe or perform any
covenant referenced in any Guaranty which shall remain unremedied for fourteen
(14) days after written notice thereof;          (vi)        Borrower or a
Guarantor shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such reliefer to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing;          (vii)        an involuntary
case or other proceeding shall be commenced against Borrower or a Guarantor
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, and
such involuntary case or other proceeding shall remain undismissed and unstayed
for a period of 60 days; or an order for relief shall be entered against the
Borrower or such Guarantor under the federal bankruptcy laws as now or hereafter
in effect;          (viii)        Borrower or a Guarantor shall default upon any
other debt owed the Lender or on any debt to other creditors or one or more
judgments or orders for the payment of money which are not insured in excess of
$250,000 shall be rendered against the Borrower or a Guarantor and such judgment
or order shall continue unsatisfied for a period of fourteen (14) days during
which execution shall not be effectively stayed;          (ix)        any
Collateral Documents shall cease for any reason to be in full force and effect
or the Preferred Ship Mortgage shall cease to be effective to grant a perfected
security interest in the Vessels with the priority stated to be created thereby
or such security interest shall cease to be in full force and effect or shall be
declared null and void, or the validity or enforceability of such security
interest shall be contested by the Borrower or the Borrower shall deny that it
has any further liability

-15-



--------------------------------------------------------------------------------



 





  or obligation under any Collateral Documents, or Guarantor shall deny that it
has any further liability or obligation under the Guaranty and such invalidity
or the effect of such invalidity is not cured to Lender’s satisfaction within
thirty (30) days after the earliest to occur of (x) notice from the Lender
concerning its belief that the Preferred Ship Mortgage is no longer valid or no
longer is effective to grant a perfected security interest in the Vessel,
(y) any written statement of Borrower or a Guarantor that a material provision
of any Collateral Document is not valid and binding, or (z) Borrower or a
Guarantor or the chief executive officer, president or chief financial officer
of Borrower or a Guarantor, as applicable, otherwise becomes aware that any
material provisions of any Collateral Document is not valid or binding;    
     (x)        Borrower shall fail to make the mandatory prepayment required by
Section 2.8 hereof; or          (xi)        the occurrence of any other default
under any of the Collateral Documents;

then, and in every such event, the Lender, at its option, may by notice to the
Borrower declare the Note (together with accrued interest thereon) to be, and
the Note shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; provided that in the case of any of the Events of
Default specified in paragraph (vi) or (vii) above with respect to the Borrower,
without any notice to the Borrower or any other act by the Lender, the Note
(together with accrued interest thereon) shall become immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower.

ARTICLE VIII
MISCELLANEOUS

          Section 8.1     Notices. All notices, requests and other
communications to aparty hereunder shall be in writing and shall be given to
such party at its address set forth below or such other address as such party
may hereafter specify in writing:

      If to Borrower   2500 CityWest Blvd, Suite 2000     Houston, Texas 77042  
  Attention: Chief Financial Officer     Telecopy: 713-361-2677

-16-



--------------------------------------------------------------------------------



 

      If to Lender:   Elliott Management UK     Cleveland House, 4th Floor    
33 King Street     London SW1Y6RJ,     England     Telecopy: 011-44-207-577-3710

Each such notice, request or other communication shall be effective (i) if given
by facsimile, on the Business Day following the day the facsimile is transmitted
or (ii) if given by mail, three Business Days after such communication is
deposited in the United States mail with first class postage prepaid, addressed
as aforesaid or (iii) delivered in person at the address specified in this
Section. Rejection or refusal to accept, or the inability to deliver because of
a changed address of which no notice was given, shall not affect the validity of
notice given in accordance with this Section.

          Section 8.2      No Waivers. No failure or delay by the Lender in
exercising any right, power or privilege hereunder or under the Note shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

          Section 8.3      Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses of the Lender, including the reasonable fees and
disbursements of special counsel for the Lender, in connection with the
preparation of this Agreement in the aggregate and shall pay (ii) if an Event of
Default occurs, all out-of-pocket expenses incurred by the Lender, including
reasonable fees and disbursements of counsel, in connection with such Event of
Default and collection and other enforcement proceedings resulting therefrom.
The Borrower shall indemnify the Lender against any transfer taxes, documentary
taxes, assessments or charges made by any United States federal or state
governmental authority by reason of the execution and delivery of this Agreement
or the Note.

          Section 8.4      Amendments and Waivers. Any provision of this
Agreement or the Note may be amended or waived if, but only if, such amendment
or waiver is in writing and is signed by both the Borrower and the Lender.

          Section 8.5      Successors and Assigns.

          (a)        The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights under this Agreement without the prior written consent of the Lender.

          (b)        The Lender may at any time assign to one or more Lenders or
other institutions (each an “Assignee”) all, or a proportionate part of all, of
its rights and obligations under this Agreement and the Note, and such Assignee
shall assume such rights and obligations, pursuant to an instrument executed by
such Assignee and the Lender; provided that, notwithstanding such assignment,

-17-



--------------------------------------------------------------------------------



 



Borrower shall not be obligated to pay any additional amounts that may arise by
reason of such assignment, including, without limitation, any taxes, expenses or
costs. Upon execution and delivery of such an instrument and payment by such
Assignee to the Lender of an amount equal to the purchase price agreed between
the Lender and such Assignee, such Assignee shall become a Lender party to this
Agreement and shall have all the rights and obligations (if any) of a Lender
with a Commitment or Commitments as set forth in such instrument of assumption,
and the transferor Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this subsection
(b), the transferor Lender and the Borrower shall make appropriate arrangements
so that, if required, a new Note or Notes is issued to the Assignee.

          (c)        The Lender may at any time assign all or any portion of its
rights under this Agreement and the Note to a Federal Reserve Lender. No such
assignment shall release the Lender from its obligations hereunder.

          (d)        With the written consent of Borrower, which consent shall
not be unreasonably withheld, the Lender may furnish any information concerning
Borrower in its possession from time to time to Assignees and participants
(including prospective Assignees and participants) and may furnish such
information in response to Loan inquiries consistent with general banking
practice. Notwithstanding the foregoing, Borrower’s obligations to provide any
such information shall be limited to supplying Lender with such information as
is required by this Agreement.

          Section 8.6     Governing Law. This Agreement and the Note shall be
governed by and construed in accordance with the laws of the State of Texas.

          Section 8.7     Waiver of Jury Trial. LENDER AND BORROWER HEREBY WAIVE
TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN WHICH EITHER OF LENDER AND BORROWER
MAY BE PARTIES ARISING OUT OF OR IN ANY WAY PERTAINING TO THIS AGREEMENT. IT IS
AGREED AND UNDERSTOOD THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF
ALL CLAIMS AGAINST THE PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS
AGAINST PARTIES WHO WERE NOT PARTIES TO THIS MORTGAGE.

          Section 8.8      Counterparts; Effectiveness. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

          Section 8.9      Entire Agreement. This Agreement, the Note, and the
Collateral Documents and other loan documents set forth the entire agreement of
the parties with respect to the subject matter hereof and thereof and supersede
all previous understandings, written or oral, in respect thereof.

          Section 8.10      Severability. If any provision hereof is invalid and
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(i) the other provisions hereof shall remain

-18-



--------------------------------------------------------------------------------



 



in full force and effect in such jurisdiction and shall be liberally construed
in order to carry out the intentions of the parties hereto as nearly as may be
possible; and (ii) the invalidity or unenforceability of any provision hereof in
any jurisdiction shall not affect the validity or enforceability of such
provisions in any other jurisdiction.

          Section 8.11     Usury Savings Language. Reference is hereby made to
the provisions of the Note regarding compliance with usury laws. Such provisions
are hereby incorporated herein by this reference.

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

              HORIZON VESSELS, INC.                   By: [ILLEGIBLE]          

--------------------------------------------------------------------------------

      Title:            

--------------------------------------------------------------------------------

   
ELLIOTT ASSOCIATES L.P.                   By: [ILLEGIBLE]          

--------------------------------------------------------------------------------

      Title: Sr. Portfolio Manager            

--------------------------------------------------------------------------------

-19-